UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1170



ALI ASGHAR,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-489-431)


Submitted:    September 19, 2005           Decided:   October 7, 2005


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anser Ahmad, AHMAD LAW OFFICES, P.C., Harrisburg, Pennsylvania, for
Petitioner. John L. Brownlee, United States Attorney, Jean B.
Hudson, Assistant United States Attorney, Charlottesville,
Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ali Asghar, a native and citizen of Pakistan, seeks

review of an order of the Board of Immigration Appeals (Board)

denying   his   motion   to   reconsider.    We   have    reviewed   the

administrative record and conclude that the Board did not abuse its

discretion in denying Asghar’s motion.      See 8 C.F.R. § 1003.2(a),

(b) (2005).

          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         PETITION DENIED